DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) With respect to claim 6, the term “the wave guide” on line 3 lacks proper antecedent basis, rendering the scope of the claim indefinite. For examination purposes this term was interpreted to mean the microwave guide assembly.
2) With respect to claim 17, the term “a refractory package” renders the scope of the claim indefinite in that it is not clear exactly what structure is intended to be covered by the term “package” rendering the scope of the claim indefinite. For examination purposes this term was interpreted to mean a refractory outer lining disposed around the crucible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 7-14 and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chinese CN 204589273 U (CN’273). CN’273 teaches a system which could, if desired be employed for melting metals (manganese iron powder as stated in the English language abstract for example) comprising a tiltable furnace assembly (see figure 1 and tilting assembly 8 for example) including a housing (furnace shell 6) with a ceramic (mullite) crucible (4) within the housing, a microwave energy source(s) (12) and guide assembly for heating metals within the crucible to melting temperatures, showing all aspects of claim 1.
With respect to claims 4 and 7, the crucible (4) and furnace assembly includes a removable plug (2) through which molten metal can be poured.
With respect to claim 5, the crucible includes an inner layer of refractory and an outer layer (5) of microwave absorbent material.
With respect to claim with respect to claims 8-12 CN’273 includes multiple microwave generators(12) directed from different directions towards the crucible.
With respect to claims 13 and 14, the microwave generators are capable of operation at the recited levels.
With respect to claim 16, the crucible of CN’273 includes a stainless steel plate as shielding (see page 2 paragraph 8 of the English language translation for example). 
With respect to claims 17, 18 and 19, CN’273 includes a refractory “package” (5) which may be a refectory blanket (see page 2 paragraph 9 of the English language translation for example).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3, 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over CN’273. As applied to claim 1 above, CN’273 shows all aspects of the above claims except to specifically show the placement of a valve or plug for dispensing molten metal from a bottom of the housing rather than the top as shown by CN’273 (claims 2 and 3), placement of the microwave wave guide(s) (12) outside of the bearing assembly (7) rather than inside as shown by CN’273 (claim 6) or the use of a spectro photometer for monitoring the melting within the crucible (claim 15). With respect to claims 2, 3 and 6, CN’273 shows a valve or opening (with respect to claims 2 and 3) and microwave assemblies and bearing assemblies (claim 6) which operate in substantially the same manner with substantially the same effect as that of the arrangements recited in claims 2, 3 and 6. It has been held that motivation to alter the location() of a part or parts shown by the prior art without substantially changing the effect on or operation of the apparatus would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed. See MPEP 2144.04 VI C. In the instant case, motivation to place the valve assembly or microwave generators of CN’273 to any other equally useful positions, including those recited in instant claims 2, 3 and 6, would have been modifications obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 15, it is noted that spectro photometers are old and well known temperature measurement devices and the employment of a commonly known device for the monitoring conditions within the crucible of CN’273 in order to effectively operate the apparatus of CN’273 would have been a modification also obvious to one of ordinary skill in the art at the time the invention was filed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2008/0272113 and 2010/0252550, showing further examples of prior art microwave metal melting furnaces, and US 2022/0007473 (the publication of the instant application) are also cited.







Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk